                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 ARCH INSURANCE COMPANY,                :
     Plaintiff,                         :
                                        :        No. 3:16-CV-01891 (VLB)
       v.                               :
                                        :
 CENTERPLAN CONSTRUCTION                :         February 12, 2019
 COMPANY, LLC, et al.,                  :
     Defendants.                        :
                                        :
                                        :


                  RULING ON MOTION TO COMPEL MEDIATION
                       AND STAY LITIGATION [DKT. 94]


      The Court assumes the parties’ familiarity with the facts and procedural

history of this case. On January 24, 2018, more than a year after Plaintiff filed this

action, Defendants moved to stay litigation and compel Plaintiff to mediate the

case, citing a provision of the Design Build Contract (“DBC”), to which Arch is not

a party. For the following reasons, the Court DENIES Defendants’ Motion.

      The DBC was executed by and between DoNo Hartford, LLC (“DoNo”), as

developer, and Centerplan Construction Company, LLC (“Centerplan”) as design

builder of a minor league baseball stadium in Hartford, Connecticut (the “Hartford

Stadium Project”). [Dkt. 95-1 (DBC) at 1]. The DBC contained a mediation clause

obliging the developer and the design builder to mediate claims “arising out of or

related to the Design-Build Contract.” [Dkt. 95-1 at § A.4.3.1]. Arch Insurance

Company, LLC (“Arch”), as surety, issued Performance and Payment Bonds (the

“Bonds”) insuring the timely and proper construction of the Hartford Stadium


                                            1
Project and the full and timely payment of all subcontractors. See [Dkt. 95-2

(Performance and Payment Bonds)]. The Bonds incorporate the DBC. Id.

      Following construction delays and claims of construction defects the City of

Hartford, and owner of the Hartford Stadium Project, terminated DoNo and

Centerplan and called the Bonds. After assessing the status of the construction,

Arch completed the Hartford Stadium Project and brought this action to recover its

outlays pursuant to the terms of three Indemnity Agreements executed by the

Defendants to this action. Defendants calm this case arises out of the DBC and

that Arch is therefore obliged to mediate its claims. Arch counters asserting this

case arises out of and is governed by the Indemnity Agreements executed by

Defendants in favor of Arch.     Arch seeks to enforce the indemnity, collateral

security, and financial disclosure provisions of the Indemnity Agreements, as well

as claims under common law for indemnity and collateral security.

      It is principally the terms of the Indemnity Agreements which govern the

dispute, not the Bonds or the DBC, because a surety is entitled to reimbursement

of expenses incurred to perform a surety bond irrespective of the outcome of a

contract dispute between the contractor and the owner. See Fid. & Deposit Co. v.

Bristol Steel, 722 F.2d 1161, 1163 (6th Cir. 1985) (under the letter of the indemnity

agreement, surety had the right to reimbursement for payments made in good faith,

whether or not the principal had defaulted and liability existed); Commercial Ins.

Co. of Newark v. Pacific–Peru Constr. Corp., 558 F.2d 948, 952 (9th Cir.1977) (ruling

that the argument that surety suffered no actual liability under its bond is no

defense to indemnification under express language of surety agreement); United



                                         2
States Fid. & Guar. Co. v. Feibus, 15 F. Supp. 2d 579, 583 (M.D. Pa. 1998) (holding

that the terms of the indemnity agreement governed and its language “does not

require that payments be made only in the face of actual liability under the bonds”);

Emp’rs Ins. Wausau v. Able Green, Inc., 749 F. Supp. 1100, 1102-03 (S.D. Fla. 1990)

(explaining “this case involves interpretation of language contained within a

General Indemnity Agreement” and finding surety entitled to reimbursement for

payments made in good faith, regardless of whether any liability actually existed);

U.S. Use Int’l Bhd. Elec. Workers v. United Pac. Ins. Co., 697 F. Supp. 378, 381 (D.

Id. 1988) (holding that, “upon the express terms of the Agreement, the Indemnitors

are liable to indemnify [Surety] no matter what the legal defenses or other avenues

of resolution may have been”).

       By its term, the Performance and Payment Bonds incorporate the DBC. The

incorporation language does not state that Arch is a party to the DBC or that Arch

agrees to be bound by the terms of the DBC. The DBC is a contract between

Centerplan and DoNo and it includes no provision contemplating or permitting any

third party to make itself a party to the contract, or any party to it to add a third

party to the contract. Arch is not a party to the DBC. Nor is Arch seeking to benefit

from any terms of the DBC, contrary to Defendants’ non-specific suggestion that it

is.   See [Dkt. 95 at 6].   The incorporation of the DBC into the Payment and

Performance Bonds does serve a purpose and that purpose is to identify the

contract Arch is bonding as surety. Arch’s claims arise out of Defendants’ alleged

breach of the Indemnity Agreements, not Centerplan’s alleged breach of the DBC.

And Arch seeks to enforce its rights under the Indemnity Agreements, not under



                                         3
the Bonds or the DBC. Accordingly, the mediation clause of the DBC does not

govern this dispute.

              To rule otherwise would lead to an illogical result, namely to obviate the

principle purpose for posting a surety bond. Surety bonds are posted to assure

the timely and proper completion of a construction project when issues arise which

interfere with its timely completion, as occurred here. Completion of the project by

the surety mitigates the delay and other damages occasioned by the dispute and

preserves the parties’ respective rights to pursue their dispute while or after the

project is being completed.                                    Notably Arch expressly reserved Centerplan and

DoNo’s rights to pursue their disputes.

              None of the cases cited by Defendants, [Dkt. 95 (Mem. to Mot. to Stay) at 4-

5], suggest a different result, as each concerns claims arising under a bond

incorporating a bonded contract, rather than claims by a surety against

indemnitors arising under an indemnity agreement, as we have here.1 For example,

in Compania Espanola de Petroleos, S.A. v. Nereus Shipping, S.A., the owner of a

guaranteed charter sought to compel the guarantor to arbitrate following the

charterer’s default. 527 F.2d 966, 970 (2d Cir. 1975).                              In the Letter of Guarantee,

the guarantor had agreed to assume the rights and obligations of the charterer

upon the charterer’s default. Id. at 971. Accordingly, the court concluded that, the

owner having notified the guarantor of the charterer’s default, the guarantor



                                                            
1
 Compania Espanola is the only Second Circuit case cited by Defendants. See
[Dkt. 95 at 4-5]. The others, including two state appellate court decisions, are not
binding on this Court, and are distinguishable for the same reasons Compania
Espanola is distinguishable. See [Dkt. 109 at 5-6].
                                                                       4
assumed the obligation to arbitrate included in the charter. Id. at 974. In that case,

the owner sought to arbitrate issues arising from the Letter of Guarantee and the

guaranteed charter. Thus, the arbitration provision in the charter, the rights and

obligations under which the guarantor had assumed on its charterer’s default,

bound the guarantor. Those are not the circumstances in this case. The City is

not seeking to compel Arch to perform the DBC; instead, here, the surety has

performed the DBC and seeks to enforce obligations of the party on whose behalf

it performed created by the Indemnity Agreements, separate and apart from the

Bonds and bonded contract. Thus, the mediation provision in the DBC does not

come into play, as it may have if the City brought an action seeking to hold Arch to

terms of the DBC following Centerplan’s default.

       Moreover, as Plaintiff points out, see [Dkt. 109 at 6-7], Defendants’ motion

for alternative dispute resolution was untimely. This action had been pending for

over a year when Defendants filed the motion to compel mediation and stay the

proceedings. In the intervening period, the case was actively and extensively

litigated.   The parties filed extensive prejudgment remedy briefing, the court

conducted hours of hearings over multiple days, the parties completed discovery

and Plaintiff had filed two motions for summary judgment and the court has spent

considerable time assessing the parties claims, counterclaims, and motions.

       Furthermore, the parties have engaged in multiple days of mediation with a

Magistrate Judge, to no avail. As such, the First Circuit’s concern about mandatory

mediation certainly rings true here: “When mediation is forced upon unwilling

litigants, it stands to reason that the likelihood of settlement is diminished.



                                          5
Requiring parties to invest substantial amounts of time and money in mediation

under such circumstances may well be inefficient.” In re Atlantic Pipe Corp., 304

F.3d at 144. The Court cannot see a world in which compelling mediation—a non-

binding process that need not lead to a resolution—will help to effectively manage

its docket in this case.   See Advanced Bodycare Solutions, 524 F.3d at 1240

(“Simply stated, mediation does not resolve a dispute, it merely helps the parties

do so.”).

      It is just these kinds of circumstances under which the Second Circuit has

held a party to have waived its right to compel alternative dispute resolution. See

e.g., Nat’l Union Fire Ins. Co. of Pittsburgh, P.A. v. NCR Corp., 376 F. App’x 70 (2d

Cir. 2010) (holding insurer waived right to submit dispute to arbitration by

extensively litigating matter in state court); Kramer v. Hammond, 943 F.2d 176 (2d

Cir. 1991) (holding right to arbitration waived because plaintiff engaged in

extensive litigation and only sought arbitration once it had exhausted those

maneuvers); Com-Tech Assocs v. Computer Assocs. Int’l, 938 F.2d 1574, 1577 (2d

Cir. 1991) (applying waiver because party had engaged in pretrial discovery and

made a motion for summary judgment). The Court holds that Defendants’ waived

the right to compel mediation, had they even had such a right, as a result of their

delay in seeking it.

      For the foregoing reasons, the Court DENIES Defendants’ Motion to Compel

Mediation and Stay Litigation, Dkt. 94.




                                          6
                                           IT IS SO ORDERED
                                           __________/s/____________
                                           Hon. Vanessa L. Bryant
                                           United States District Judge


Dated at Hartford, Connecticut: February 12, 2019




                                       7
